Citation Nr: 0507127	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to the proceeds of the veteran's 
National Service Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Steven P. Eisen, Agent


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 determination by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) that 
new and material evidence had not been received to reopen the 
appellant's claim for the proceeds of the veteran's NSLI 
policy.  The appellant, the beneficiary of the policy, 
perfected an appeal of that decision.

The appellant's appeal was previously before the Board in 
August 2001, at which time the Board denied the appeal.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  As the result of a 
motion submitted by the Secretary, in an April 2003 order the 
Court vacated the August 2001 decision and remanded the case 
to the Board for development and re-adjudication.

The Board, in turn, remanded the case to the ROIC for 
completion of the requested development.  That development 
has been completed to the extent possible, and the case 
returned to the Board for further consideration of the 
appellant's appeal.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing that evidence.

2.  The ROIC denied the appellant's entitlement to the 
proceeds of the veteran's NSLI policy in September 1995.  The 
appellant was notified of that decision and did not appeal.  

3.  The evidence received subsequent to the September 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran elected to have his dividends applied to the payment 
of premiums in order to prevent the lapse of the policy in 
1981.


CONCLUSION OF LAW

The September 1995 decision in which the ROIC denied 
entitlement to the proceeds of the veteran's NSLI policy is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105(c) (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 
(1995); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that she is entitled to 
the full value of the veteran's NSLI policy because the 
amount of his paid up insurance should have been used to pay 
the delinquent premiums on the policy to prevent the policy 
from lapsing.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  VA 
has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The VCAA left intact, however, the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim before 
the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); 
38 C.F.R. § 3.159(c) (2004).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the appellant of any 
information and evidence that is necessary to substantiate 
the claim.  If VA determines that new and material evidence 
has been submitted and reopens the previously denied claim, 
VA is obligated to fully assist her in obtaining any evidence 
that may be relevant to the claim.  See Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342; 38 C.F.R. § 3.159(b) and 
(c) (2004).

On receipt of a claim for benefits, VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the ROIC).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial ROIC decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the ROIC could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the agency of original jurisdiction 
did not err in failing to comply with the timing requirement 
of the notice.  The Court also found, however, that in such 
cases the claimant would still be entitled to a section 
5103(a) notice and assistance in developing the claim.  
Pelegrini, 18 Vet. App. at 122.

The ROIC notified the appellant of the information and 
evidence needed to substantiate her claim in April 2004 by 
informing her of the evidence required to establish 
entitlement to the insurance proceeds.  The ROIC also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the ROIC would obtain on her behalf.  
The ROIC informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.  

The appellant's original request for the NSLI proceeds 
occurred in November 1982.  The file is documented with 
numerous letters from the appellant regarding the evidence 
needed to substantiate her claim, and her arguments in 
support of her claim.  In addition, the file is documented 
with numerous letters from the ROIC to the appellant fully 
informing her of the basis for the ROIC's decision, the 
evidence relied upon, the significance of the evidence she 
presented, and the legal reasoning for determining that the 
evidence did not support her contention that the veteran's 
insurance policy had not lapsed at the time of his death.  
Her initial claim was remanded by the Board twice prior to 
the March 1986 denial of the claim.  In those remands, and 
the March 1986 decision, the Board informed the appellant of 
any discrepancies in the existing evidence and the additional 
evidence needed to resolve those discrepancies.  Following 
the March 1986 Board decision and the September 1995 ROIC 
decision, the RO had multiple contacts with the appellant's 
representative regarding the evidence needed to substantiate 
her claim.  Although the Board's August 2001 decision has no 
adjudicative authority because it was vacated by the Court, 
in that decision the Board also informed the appellant of the 
relevant law and the evidence needed to show that the policy 
had not lapsed.

The ROIC also provided the appellant a statement of the case 
and a supplemental statement of the case.  In these documents 
the ROIC notified her of the law and governing regulations, 
the reasons for the determinations made regarding her claim, 
and the requirement to submit evidence showing that the 
policy had not lapsed at the time of the veteran's death.  In 
these documents the ROIC also informed her of the cumulative 
evidence previously provided to VA or obtained by VA on her 
behalf, and any evidence she identified that the ROIC was 
unable to obtain.  The Board finds that in all of these 
documents the ROIC informed the appellant of the evidence she 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate her claim.  Quartuccio, 16 
Vet. App. at 187.

Although the April 2004 notice was sent following the July 
2000 decision, the appellant has had almost a year following 
the notice to submit additional evidence or identify evidence 
for the ROIC to obtain.  The appellant responded to the April 
2004 notice by requesting copies of additional evidence from 
the claims file, which the ROIC provided in May 2004.  
Following the April 2004 notice the ROIC re-adjudicated the 
appellant's claim in an October 2004 supplemental statement 
of the case.  In re-adjudicating the claim the ROIC 
considered all the evidence of record and applied the 
appropriate standard of proof.  In resolving her appeal the 
Board will also consider all the evidence now of record, and 
apply the same standard of proof.  For these reasons the 
Board finds that the appellant has not been prejudiced by 
having been provided a section 5103(a) notice following the 
ROIC's July 2000 unfavorable decision, and that VA has 
fulfilled its obligation to inform her of the evidence needed 
to substantiate her claim.  

Regarding the duty to assist, the Board notes that the 
appellant and her representative have had the opportunity to 
present evidence and argument in support of her claim.  
However, it does not appear that the appellant has identified 
the existence of any available relevant evidence that has not 
been obtained by the ROIC.  For the reasons stated below, the 
Board finds that no additional development is warranted based 
on the facts of this case.  Consequently, the Board concludes 
that the any applicable duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.



Relevant Laws and Regulations

A decision of the ROIC becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
appellant's claim was initiated prior to August 2001, her 
claim will be adjudicated by applying the law previously in 
effect.

Factual and Procedural Background

The evidence shows that the veteran initially applied for and 
was provided an NSLI policy in March 1942 in the amount of 
$10,000.  Because he was then on active duty, his premiums 
were paid by allotment from his service pay.  After he was 
separated from service in March 1946, his insurance coverage 
lapsed due to the non-payment of premiums in January 1947, 
March 1948, April 1951, October 1951, May 1952, June 1953, 
June 1954, February 1955, April 1955, October 1955, June 
1956, February 1958, and April 1980.  Each time the insurance 
lapsed the veteran was notified of the lapse, the payment 
required to reinstate the insurance, and the time period in 
which the overdue premiums had to be paid.  Each time he paid 
the overdue premiums and the insurance was re-instated.

According to the law and regulation in effect when the 
veteran was separated from service in 1946, any dividends 
earned as a result of the premiums paid on an NSLI policy had 
to be taken in cash, and if not taken in cash were left on 
deposit to accrue and be paid at the maturity of the policy 
to the person entitled to the proceeds.  38 C.F.R. § 10.3095 
(1939 & Supp. 1946).  The dividends due on the veteran's 
policy were, therefore, paid to him in cash.  

A copy of the renewal policy issued to the veteran in April 
1950 shows that he was then informed that premiums were due 
and payable on their due dates, that a grace period of 
31 days following non-payment was allowed during which the 
policy remained in effect, and that if the premium was not 
paid within that 31-day period, the policy would lapse.  He 
was also informed that any dividends due on the policy would 
be paid in cash, and that any unpaid dividends could not be 
applied to pay premiums except upon written request of the 
insured, made while the policy had not lapsed.  He did not 
make any such request.  The enclosure letter used to transmit 
the renewal policy, which was sent to him in April 1950, 
informed him that in order to prevent lapse of the insurance, 
the premiums had to be paid as they became due.

The statute was revised in May 1951, effective January 1, 
1952, to provide that, until and unless the veteran elected 
to have the dividends paid in cash, any dividend 
accumulations and unpaid dividends were to be applied in 
payment of premiums becoming due subsequent to the date of 
the dividend.  See Pub. L. No. 36-82, 65 Stat. 43 (May 18, 
1951).

Early in 1952 the ROIC informed the veteran of the change in 
the statute, and provided him the opportunity to elect to 
have the premiums paid to him in cash.  He completed a VA 
Form 9-432 in February 1952 and elected to have the dividends 
paid to him in cash.  Therefore, VA continued to pay the 
dividends to him in cash, rather than allowing the dividends 
to accumulate.

The statute was again revised in 1971 to allow the veteran to 
have his dividends applied to purchase additional paid up 
insurance.  See Pub. L. No. 92-188, 72 Stat. 1148 (December 
15, 1971).  Although an actual election form signed by the 
veteran is not of record, VA's computerized records show that 
he elected to have his dividends used to purchase additional 
paid up insurance on August 23, 1972.  For that reason all 
dividends due and payable after August 1972, until the policy 
lapsed in June 1981, were used to purchase additional paid up 
insurance.

The veteran failed to timely pay the insurance premium that 
was due July 1, 1981.  In August 1981 the ROIC notified him 
of the delinquent payment, and informed him that his 
insurance could be reinstated if the delinquent premiums were 
paid on or before November 31, 1981.  The veteran failed to 
respond to the August 1981 notice prior to the due date.  
Because he had elected to have any dividends to which he was 
entitled used to purchase additional paid up insurance, those 
dividends were not available to be applied against the 
delinquent premiums in 1981.

In October 1982 the veteran submitted a request for 
reinstatement of his life insurance.  The ROIC notified him 
in November 1982 that his application for reinstatement could 
not be approved because it was not received timely.  The ROIC 
informed him that in order to have the insurance re-instated, 
he had to submit evidence of good health by having his 
physician complete a medical certification, which was 
provided to him.  Prior to receipt of the medical 
certification, the ROIC received notice of the veteran's 
death on November 9, 1982.

In response to the appellant's claim for the proceeds of the 
veteran's NSLI policy, in January 1983 the ROIC paid to the 
appellant $1687.54, which represented the amount of the 
additional paid up insurance purchased by the veteran's 
dividends, a refund of the premium he paid in October 1982, 
and an additional dividend computed following his death.  The 
ROIC informed her that because the basic policy had lapsed in 
June 1981 due to the non-payment of premiums, and the 
veteran's request for re-instatement was not timely received, 
the $10,000 base amount of the policy was not payable.  The 
appellant perfected an appeal of that decision.

In an August 1983 statement the appellant's representative 
asserted that the veteran was in excellent health when the 
insurance policy lapsed, and when he requested reinstatement 
in October 1982, and that the veteran's failure to pay the 
premiums in 1981 was "an immaterial technicality."  The 
representative also asserted that, regardless of the fact 
that the veteran had elected to have his dividends used to 
purchase additional insurance rather than have them applied 
toward unpaid premiums, at the time the policy lapsed in 1981 
there were sufficient funds available to VA in the paid up 
insurance to cover the past-due premiums.  He asked VA to 
ignore the rules and make an exception in this case and pay 
the $10,000 to the appellant.

In the August 1984 substantive appeal the representative 
asserted that the veteran had elected "automatic premium 
payments" rather than having the dividends applied to 
purchase additional insurance.  He stated that his previous 
statement acknowledging that the veteran had elected to 
purchase additional insurance was based on the information 
provided to him by VA.  He also stated that, because VA was 
unable to provide a copy of the form in which the veteran 
elected to have his dividends used to purchase additional 
insurance, but relied on the agency's computerized records, 
he contested the veteran having made such an election.  He 
asserted that VA's computerized records were not accurate, 
and that in the absence of the document signed by the 
veteran, "the existence of automatic premium payments must 
be presumed."  He disputed the information provided by the 
ROIC that VA lacked the authority to apply the additional 
paid up insurance to the delinquent premiums without the 
veteran's election to that effect, and asserted that the paid 
up insurance should have been used to cover the delinquent 
premiums in order to prevent the policy from lapsing.  He 
referred to the "clear custom and usage in the insurance 
industry" of not allowing an insurance policy to lapse after 
30 years of premium payments and claimed that there was no 
basis for applying the NSLI policy differently.

In a November 1985 statement the representative asserted that 
because VA was unable to provide the document in which the 
veteran elected to have his dividends used to purchase 
additional insurance, there was no evidence of such an 
election and VA is required to apply the dividends to the 
delinquent premiums in 1981.  He characterized the veteran's 
March 1942 application for NSLI as a "contract" between VA 
and the veteran, and asserted that VA had breached that 
contract by not being able to provide the 1972 election form.  
He also asserted that, in the absence of that document, VA 
erred in applying the dividends to paid up insurance, and was 
required to apply the dividends to "automatic premium 
payments."  He argued that VA was required to show "beyond 
a reasonable doubt" that the veteran was not entitled to 
have the dividends applied against past due premiums, and 
that because VA lacked that evidence, VA was required to pay 
the face amount of the basic policy.

In December 1985 the ROIC provided to the representative a 
copy of the procedures followed by VA in processing election 
forms pertaining to insurance dividends.  Those procedures 
indicate that, with the exception of specific circumstances 
that do not apply to this case, on receipt and input of the 
information on the election form, the form is marked for 
disposal and not retained in the insurance file.  See 
Veterans Benefits Administration Manual M29-1 (Manual 
M29-1), Part II, Par. 6.12(c) (February 13, 1979).

Based on the evidence shown above, in the March 1986 decision 
the Board found that the veteran's NSLI policy lapsed in June 
1981 due to the non-payment of premiums, that accrued 
dividends were not available to pay the delinquent premiums, 
and that the veteran did not re-instate the policy prior to 
his death in November 1982.  For those reasons the Board 
denied the appellant's entitlement to the proceeds of the 
$10,000 NSLI policy.  The appellant was notified of the 
Board's March 1986 decision, and that decision is final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1985).

The appellant attempted to reopen her claim in January 1994.  
In that request the appellant's representative asserted that 
"new and material evidence" was being submitted, which 
consisted of numerous arguments he raised in rebuttal of the 
Board's March 1986 findings.  He stated that the Board erred 
in not addressing the issue of "[w]hether the NSLI breached 
its duty, as an insurance business, to maintain complete and 
accurate records related to essential documentation about 
dividend application elections."  He asserted that, although 
the Board had found that the appellant had not presented any 
evidence to refute the evidence in VA's records that the 
veteran had elected to have his dividends applied to purchase 
additional insurance, the burden was on VA to show that he 
had made such an election.  He again characterized NSLI as an 
insurance business that had a duty to maintain beneficiary 
records, and that that duty had been breached.  He claimed 
that VA's computerized records were not "conclusive proof" 
of the veteran's election, and that in the absence of such 
proof a presumption applies that the dividends were to be 
applied to premium payments.

He also asserted that the absence of the actual election 
document created an "ambiguity" regarding the veteran's 
intent, and that that ambiguity created a breach of contract.  
He contended that, in accordance with contract law, the 
ambiguity had to be construed against the party that created 
it, that being VA.

In addition, the representative asserted that in the March 
1986 decision the Board "violated its mission to decide 
appeals with sympathetic understanding."  For that reason 
the March 1986 decision was issued "in bad faith."  He 
stated that rather than applying "sympathetic 
understanding," the Board's decision "was based on an 
expedient analysis of the issues."  He also stated that the 
proper "sympathetic understanding" approach would have 
allowed the use of the paid up additional insurance to pay 
the delinquent premiums, thereby entitling the appellant to 
the proceeds of the NSLI policy.  He argued that equitable 
considerations compelled the application of the additional 
paid up insurance to the delinquent premiums, including the 
appellant's financial hardship, the availability of 
sufficient additional insurance to cover the delinquent 
premiums, and the "reasonable and customary behavior of an 
insurance agency."  He further contended that by not 
considering the equity issues, the Board had violated its 
mandate to render its decisions "based on the entire 
record."

In the March 1986 decision the Board found that "accrued 
dividends were not available to pay additional premiums."  
In the January 1994 statement the appellant's representative 
asserted that this was an erroneous finding, in that the 
appellant had received $1687.54 from the NSLI policy.  He 
claimed that this amount was available and should have been 
applied to cover the delinquent premiums.  Because there were 
funds available to cover the delinquent premiums, he 
contended that VA had erred in finding that the policy had 
lapsed in 1981.  He also claimed that all of the arguments 
presented in the January 1994 statement constituted new and 
material evidence.

In September 1995 the ROIC determined that new and material 
evidence had not been received to reopen the claim that was 
denied by the Board in the March 1986 decision.  The 
appellant was notified of that decision and did not appeal, 
and the September 1995 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995).

The evidence received subsequent to the September 1995 
decision, all of which was added to the file by the ROIC, 
includes an explanation of the coding on VA's computerized 
records pertaining to the payment of premiums and dividends 
on the veteran's NSLI policy; a copy of the standard election 
form (VA Form 29-8666 (NR)) used by VA in 1972 to allow 
policy holders to elect that future dividends be used to 
purchase additional insurance; a copy of the pamphlet 
provided to policy holders in June 1972 explaining the new 
option of applying dividends to purchase additional 
insurance; a copy of the standardized letter used by the ROIC 
to notify veterans each year of the status of their policies 
(annual statement letter); a copy of the notice used by the 
ROIC to notify veterans that their policies had lapsed due to 
the non-payment of premiums; and a copy of the form (VA Form 
29-352) for applying for re-instatement of a lapsed policy.

Subsequent to the September 1995 decision the appellant's 
representative presented numerous arguments in support of his 
request for payment of the $10,000 policy to the appellant, 
which are generally cumulative and redundant of arguments 
presented prior to September 1995.  Although his arguments 
may not constitute "evidence," the Board will, nonetheless, 
address those arguments below.



Analysis

The Board has reviewed and considered the documents and 
statements submitted by the appellant's representative 
subsequent to the September 1995 ROIC decision, and finds 
that evidence that is both new and material has not been 
received.  Although the facsimile letters and forms, 
including the 1972 pamphlet and election form, are new, in 
that those documents were not of record at the time of the 
September 1995 decision, they are not material.  The 
documents are not material because, when viewed in the 
context of all the evidence of record, they do not bear 
directly and substantially on the issue under consideration, 
that being whether the veteran in this case elected to have 
his dividends held and applied toward the payment of 
delinquent premiums, rather than used to purchase additional 
paid-up insurance.  

The representative has asserted that the pamphlet and 
election form are new and material because they are evidence 
of VA's failure to disclose to the veteran the option of 
having his dividends applied toward delinquent premiums.  
When the statute was originally revised to provide for the 
retention of dividends to be applied toward the payment of 
premiums, however, the ROIC notified the veteran of that 
fact.  The February 1952 election form includes the specific 
language of Pub. L. No. 36-82: "[t]hat until and unless [VA] 
has received from the insured a request in writing for 
payment in cash, any dividend accumulations and unpaid 
dividends shall be applied in payment of premiums becoming 
due on insurance subsequent to the date the dividend is 
payable after January 1, 1952."  On the election form the 
veteran stated that he elected to have any dividends payable 
on his NSLI policy paid to him in cash.  His signature on the 
election form is evidence of him having been fully informed 
of the option of having the dividends applied to the payment 
of premiums.

In addition to the February 1952 election form, the statute 
and regulation since 1951 have provided that any dividends 
due would be applied toward the payment of premiums, unless 
the veteran requested payment of the dividends in cash.  
38 U.S.C. § 707 (1946 and Supp. 1952); VA Regulation No. 3095 
(1958).  Any individual dealing with the government is 
charged with knowledge of the pertinent statute and 
regulation.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  
The veteran is, therefore, deemed to be aware of the option 
of having the dividends applied to the payment of premiums.

The representative has also asserted that, in accordance with 
contract law, VA's failure to include the other options for 
use of the dividends in the 1972 pamphlet and election form 
constituted a breach of the duty to disclose, and that that 
breach voided the 1972 election.  The Supreme Court has held 
that although an application for NSLI insurance constitutes a 
contract between the veteran and VA, the terms of that 
contract are defined by the statute authorizing the program 
and VA's regulations promulgated to implement the program.  
White v. United States, 270 U.S. 175 (1926).  The statute and 
regulation, therefore, define the duties and responsibilities 
that VA had to the veteran, and that the veteran had to VA.  
In accordance with its duty to the veteran as determined by 
the statute and regulation, in 1972 VA informed him of the 
revision to the statute that allowed for the application of 
dividends to purchase additional paid up insurance.  Because 
the veteran elected to have his dividends so applied, as the 
law allowed, VA was obligated to use the dividends to 
purchase additional paid up insurance.  There is no legal 
basis for finding that the veteran's 1972 election was void.  

The representative has also asserted that the August 1972 
election is void because VA, as an insurance provider, had a 
duty to maintain the records pertaining to that insurance.  
The representative claims that because VA "lost" the 
veteran's August 1972 election form, VA breached the 
recordkeeping duty, and that in the absence of the actual 
document the veteran must be presumed to have elected to 
apply the dividends to the payment of premiums.

Although some aspects of contract law may apply to VA as an 
insurance provider, the courts have determined that such 
application is limited: "[m]oneys due by the government . . 
. can be paid out or applied only in accordance with the 
provisions of law; and there is no duty or power on the part 
of public officials to apply them otherwise."  Mikell v. 
United States, 64 F.2d 301, 302 (1933).  There is no legal 
basis for presuming that the veteran elected to have his 
dividends applied to the payment of premiums.  VA's 
computerized records show that in August 1972 he elected to 
have the dividends applied to purchase additional insurance.  
The presumption of regularity applies to government agencies 
in the conduct of their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992).  By application of that 
presumption, VA's computerized records are presumed to 
reflect the election actually made by the veteran in August 
1972.  

Although the representative asserted that the appellant was 
not required to present any evidence regarding the veteran's 
1972 election, that assertion is without merit.  In order to 
rebut the presumption of regularity, the appellant must 
submit clear evidence showing that in the August 1972 
election the veteran requested that his dividends be applied 
to the payment of premiums.  The Board notes that, according 
to the blank election form provided by the ROIC, the veteran 
was given the choice of "use future dividends for additional 
insurance--yes or no."  The election form did not include as 
an option the application of dividends to the payment of 
premiums.  Had the veteran chosen that option, he would have 
to provide a different written authorization to the ROIC to 
that effect.  There is no indication that he did so.

The appellant has not submitted any evidence to rebut the 
presumption of regularity.  The appellant's representative 
initially acknowledged that the veteran had, in fact, elected 
to apply the premiums to purchase additional insurance, and 
asked VA to overlook that fact.  He later asserted that the 
veteran had elected to apply the dividends to the payment of 
premiums.  He has not referred to the existence of any 
evidence that might support that contention.  It is apparent, 
based on the conflicting arguments he has presented since 
1983, that neither he nor the appellant has any first-hand 
knowledge of what the veteran elected in August 1972.  
Because the veteran elected to have the dividends used to 
purchase additional insurance, he would have stopped 
receiving the dividends in cash beginning in 1972, and each 
year from 1972 to 1981 he was notified of the amount of 
additional paid up insurance purchased with the dividends he 
had earned.  It is reasonable to assume that if he had not 
wanted the dividends applied to the purchase of additional 
insurance, he would have communicated that to VA.  He did not 
do so.  Because the appellant has not presented any evidence 
to rebut the presumption of regularity, VA's records are 
deemed to be accurate.  For that reason the Board finds that 
the veteran in August 1972 elected to have the dividends 
applied to purchase additional insurance, not to the payment 
of premiums.

Assuming, without so finding, that the August 1972 election 
was void, the status quo would have prevailed regarding the 
disposition of the veteran's dividends.  Since he had applied 
for NSLI in 1942, any dividends on the policy were paid to 
him in cash.  His February 1952 election to continue to 
receive the dividends in cash, which was allowed by law, pre-
empted the revision to the statute providing for the 
retention of dividends for the payment of premiums.  At no 
time during his lifetime did the veteran elect to have the 
dividends applied to the payment of premiums.  In the absence 
of such an election, VA had no authority to apply the 
dividends to any delinquent premiums.

The appellant's representative has claimed that the "clear 
custom and usage in the insurance industry" of avoiding 
forfeiture of an insurance policy due to a lapse of premium 
payments should apply to VA to compel use of the additional 
paid up insurance to cover the delinquent premiums.  The 
courts have held that where VA, in the administration of 
insurance, owes a debt to the insured, that debt must be used 
to offset any debt of the insured to VA.  In other words, if 
VA holds money on account that is payable to the insured, and 
the insured is delinquent in the payment of premiums, the 
amount held on account must be applied to cover the 
delinquent premiums in order to prevent lapse of the 
insurance.  See Kubala v. United States, 210 F.2d 943 (1954).  
If, however, there is no indebtedness at the time of lapse 
that can be applied against the delinquent premiums, VA has 
no funds that can be applied against the delinquency.  See 
Parker v. Veterans Administration of the United States, 193 
F.2d 149 (1951).  In the instant appeal the dividends earned 
on the veteran's policy had been used to purchase additional 
paid up insurance.  For that reason there were no funds being 
held that belonged to the veteran that could be applied to 
the delinquent premiums.  Because VA did not owe a debt to 
the veteran at the time of the lapse, no funds were available 
for VA to apply to cure the lapse in premium payments.

The representative also asserted that VA has erred in not 
basing its decisions "on the entire record in proceeding and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulation."  That 
contention appears to be based on VA's failure to expressly 
address all the arguments he has raised.  Although not 
directly relevant in determining whether new and material 
evidence has been received, for the sake of completeness the 
Board will address the additional arguments that have been 
raised.

Those arguments include the representative's contention that 
in denying the appellant's claim in March 1986 the Board 
failed to act with "sympathetic understanding."  He argued 
that equitable considerations compelled the application of 
the additional paid up insurance to the delinquent premiums, 
and that by not considering the equitable issues the Board 
had violated its mandate to base its decisions "on the 
entire record."  He did not make clear the basis for his 
assertion that the Board could adjudicate an appeal with 
"sympathetic understanding."  As he has quoted a number of 
times, the Board is required to based its decisions "on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation."  38 U.S.C.A. § 7104(a) (West 2002) 
(emphasis added).  The Board has no authority to consider 
equitable factors in determining the appellant's entitlement 
to the proceeds of the NSLI policy.  See McCay v. Brown, 9 
Vet. App. 183, 189 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(the Board cannot award benefits in the absence of statutory 
authority).

In addition, the representative contended that VA failed to 
assist the appellant in developing the evidence in support of 
the claim.  He asserted that the failure to assist consisted 
of VA's inability to produce the election form in which the 
veteran elected to have his dividends applied to purchase 
additional insurance.  He argued that, because of that error, 
VA was obligated to provide "full disclosure of documents 
and information related to the procedures followed by NSLI. . 
. "  In describing the "full disclosure" he sought, he 
referenced the Manual M29-1 coding instruction provided to 
him in December 1985; the pamphlet provided to policy holders 
in 1972 pertaining to the election of using dividends to 
purchase additional insurance; the annual statement letter; 
the notice used by the ROIC to notify veterans that their 
policies had lapsed due to the non-payment of premiums; and a 
copy of the form for applying for re-instatement of a lapsed 
policy.  He asserted that, had these documents been provided 
to the appellant initially, she would have been able to 
provide better arguments in support of her claim.

In asserting that VA failed to fulfill the duty to assist, 
the representative referenced 1) a document that is not 
available because, in accordance with VA's established 
administrative procedures, the document was disposed of after 
the information was extracted from it; and 2) documents that 
have already been provided to the appellant.  The 
representative has not alluded to the existence of any 
evidence, which VA has failed to develop, which might be 
relevant to the appeal.  Whether the appellant may have been 
able to prepare a more complete appeal had the documents been 
provided to her in 1983 is not a legal basis for altering the 
decisions that have been made on her claim.

The representative also asserted that in the March 1986 
decision the Board violated the original writing (best 
evidence) rule of the Federal Rules of Evidence by relying on 
VA's computerized records rather than the actual election 
form completed by the veteran in 1972, and by not applying 
the hearsay rule to the computerized record.  The Federal 
Rules of Evidence do not apply, however, to the adjudication 
of claims by VA.  Littke v. Derwinski, 1 Vet. App. 90, 91 
(1990); 38 C.F.R. § 20.700(c) (2004).  In adjudicating an 
appeal the Board may consider all evidence that is shown to 
be relevant to the issue being addressed, regardless of 
whether that evidence might be admissible under the Federal 
Rules of Evidence.  The representative's arguments are, 
therefore, without merit.

Furthermore, the representative contended that the Board 
erred in not considering the doctrine of "reasonable doubt" 
in determining that the veteran had elected to have his 
dividends applied to purchase additional insurance, rather 
than the payment of premiums.  He acknowledged that the 
appellant has never asserted that the veteran did not elect 
to have his dividends applied to purchase additional 
insurance, but that because the document was not in the file, 
"a presumption of accurate record keeping should not be made 
in this case."  He claimed that the "missing document" 
created as strong a presumption that the computerized record 
was not accurate, in that the veteran had made some other 
election on the 1972 form, thereby creating a balance of the 
positive and negative evidence that had to be interpreted in 
the appellant's favor.

The determination as to whether the requirements for 
entitlement to VA benefits are met is based, however, on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999).  Only if 
the evidence is in equipoise does the benefit of the doubt 
rule apply.  Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. 
Cir. 2001).  In spite of the representative's assertions to 
the contrary, in this case the presumption of regularity 
applies to determine that the veteran did, in fact, elect to 
have his dividends applied to purchase additional insurance.  
The appellant has not presented any evidence to rebut the 
presumption.  For that reason the evidence is not in 
equipoise, and the benefit of the doubt rule is not 
applicable.

In addition, the representative contended that it is a 
fundamental policy of private insurance companies to prevent 
lapse of a policy due to non-payment of premiums by applying 
some method of covering the delinquent premiums, which should 
also apply to VA.  As previously stated, the statute and 
regulation define the terms of the insurance contract between 
VA and the veteran and limit the applicability of the 
standards applied to the insurance industry in general.  
Although the representative claims that the veteran had not 
made a valid election, and that in the absence of such an 
election the dividends had to be applied to cover the 
delinquent premiums, the preponderance of the probative 
evidence shows that the veteran elected to apply the 
dividends to the purchase of additional insurance.  VA was 
bound by that election to use the dividends for the elected 
purpose, and had no legal authority to use the funds to cover 
the delinquent premiums.  For that reason VA was not holding 
any funds on account that belonged to the veteran, in that 
those funds had been used to purchase additional paid up 
insurance.

In summary, the pamphlet and facsimile election form and 
letters are new, in that those documents were not of record 
when the RO denied reopening of the claim in September 1995.  
In addition, to the extent that the representative's 
statements constitute evidence, rather than argument, some of 
those statements are also new.  Neither the documents nor the 
representative's statements, however, are material.  The 
documents and statements are not material because they do not 
bear directly and substantially on the issue under 
consideration, that being whether the veteran elected to have 
his dividends applied to the payment of premiums in order to 
prevent the lapse of the policy in 1981.  The Board finds 
that the representative's arguments have no legal merit, and 
for that reason they need not be considered in order to 
fairly decide the merits of the appellant's claim.  For these 
reasons the Board has determined that evidence that is both 
new and material has not been received, and the claim of 
entitlement to the proceeds of the veteran's NSLI policy is 
not reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to the proceeds of 
the veteran's NSLI policy is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


